Citation Nr: 1145310	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  04-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for claimed autoimmune hepatitis.  

2.  Entitlement to service connection for claimed rheumatoid arthritis.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a stomach disorder, to include an ulcer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a hearing before a now-retired acting Veterans Law Judge (AVLJ) in July 2009.  

In March 2010, the Board remanded the appeal for additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The AVLJ who conducted the July 2009 hearing has retired.  By statute, the VLJ conducting a hearing shall participate in making the final determination on a claim.  38 U.S.C.A. § 7107(c) (West 2002).  

In October 2011, the Veteran was notified that the AVLJ was offered the opportunity for a new hearing.  In a statement received in November 2011, he informed the Board that he wished to appear for a hearing before a VLJ at the RO.  

As the Veteran has the right to a new hearing and has not yet been afforded the hearing, a remand is required for such a hearing to be scheduled.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should take all indicated action to schedule the Veteran for a hearing before a VLJ at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


